Citation Nr: 0620941	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-35 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego, 
California



THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination by the Department of 
Veterans Affairs Medical Center (VAMC) in San Diego, 
California.


REMAND

Unfortunately, a remand is required in this case.  According 
to the statement of the case (SOC) issued in September 2004, 
the veteran filed an Application for Health Benefits in March 
2004.  However, the application is not included in the 
record.  Moreover, the necessary financial information from 
the veteran is not part of the record.  This information is 
vital for performing the required income-based means test.  
See 38 C.F.R. § 1736(a)(1)-(a)(8).  The information may be 
included in the original application.  The VAMC is requested 
to ensure that the financial information and original 
application be included in the record before adjudication on 
the merits.  

Additionally, according to a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
the veteran, in May 2004, appointed the California Department 
of Veterans Affairs to represent him in all claims before the 
VA.  However, it does not appear that the California 
Department of Veterans Affairs was provided the opportunity 
to prepare a VA Form 646 in this case.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must incorporate into the 
record the veteran's application and his 
financial information in order to perform 
the required income-based means test.   

2.  After completion of #1, the VAMC 
should ensure that the California 
Department of Veterans Affairs is provided 
the opportunity to review the case and 
submit a VA Form 646 on behalf of the 
veteran.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



